Exhibit 10.1

Charlotte Russe Holding, Inc.

.4645 Morena Blvd. San Diego CA 92117

July 20, 2008

Mark A. Hoffman

P.O. Box 8083

Rancho Sante Fe, CA 92067

Dear Mark:

This letter represents the agreement between Charlotte Russe Holding, Inc.
(“Charlotte Russe” or the “Company”) and Mark A. Hoffman (“you” and collectively
with the Company, the “Parties”) with respect to your relationships with the
Company (the “Agreement”). The effective date of this Agreement is July 20, 2008
(the “Effective Date”).

1. Resignation from the Board of Directors; Retirement. At the request of the
Board of Directors (the “Board”) (including as to timing) and in consideration
for the Company’s commitments contained in this Agreement, you hereby resign
voluntarily from the Board and terminate all your other management positions
with the Company and (if applicable) its subsidiaries by retiring, both on
July 20, 2008 (the “Retirement Date”). During the period between the Retirement
Date and March 16, 2009, you agree at the Company’s request to be available at
reasonable times by telephone to provide cooperation and transition services to
the Company but for no more than 10 hours per month with the Company providing a
comparable level of indemnification rights as for prior to the Retirement Date.
You will not represent yourself as an agent of the Company to any third party
without the Company’s written consent.

2. Accrued Obligations. Whether or not you sign this Agreement, the Parties
recognize that you are already entitled to the following:

(a) Timely payment/providing of all: statutory “wages,” Company benefits (of any
and all kinds), Company equity (in all forms) and reimbursable business
expenses, all in accordance with the terms of the applicable pre-existing
Company plans and agreements, that were/are earned/accrued up through and
including the Retirement Date (or later if allowed by the underlying Company
plan or policy).

 

1



--------------------------------------------------------------------------------

(b) Your contractual severance amount of $735,000 (pursuant to the terms of your
Employment Agreement (as defined below), as the Company confirms that there are
no “for Cause” reasons to terminate your employment). This severance amount is
payable in equal installments over a one-year period following the Retirement
Date on Charlotte Russe’s normal payroll dates; provided, however, that because
of the distribution delay requirements of Section 409(A)(2)(B)(i) of the
Internal Revenue Code (“Code) (see paragraph 9 below), the payments of this
severance amount that otherwise would be paid within the six month period
following the Retirement Date will instead accrue and be paid on the first
business day following the six-month anniversary of the Retirement Date and any
remaining severance amount shall be paid at the same time as otherwise specified
pursuant to this Agreement. Payments of this severance amount will cease when
the payments made to you total the full $735,000 owed.

3. Additional Payments and Benefits. In exchange for your execution of this
Agreement (which includes a release), the Company will make the following
additional payments and provide the following additional benefits:

(a) The amount of $186,875 will both be made payable to and be paid to you
during the first full week of January 2009.

(b) You will be reimbursed up to a maximum of $18,000 toward the total cost of
your professionals’ work to help effectuate this Agreement with the Company’s
professional advisors, provided that you provide evidence to the Company of
payment of your professional costs by the end of August 2008, for which you will
be reimbursed within 10 days of receipt of such proof.

(c) As of the Retirement Date, the Company agrees that you/ your spouse will
have fully qualified for the Retirement Benefit Program, relating to your/ her
retiree medical coverage. If you obtain employment after the Retirement Date
which provides you and her with medical insurance coverage, you/ she must elect
that coverage and promptly so advise the Company in writing. At that time that
you/ she qualify for medical insurance coverage by any successor employer of
yours and thereafter through the rest of your/ your spouse’s lives, the Company
will provide sufficient medical insurance coverage for you and your spouse, such
that the aggregate medical insurance coverage provided is commensurate with that
being provided to you and your spouse on the day prior to the Retirement Date.
Coverage under the Retirement Benefit Program relating to retiree medical
coverage is subject to paragraph 9, below.

(d) Notwithstanding any other prior agreements to the contrary, the following
terms in this paragraph also apply. On the Retirement Date, you will be entitled
to retain fully vested options to purchase a total of 137,667 shares of common
stock

 

2



--------------------------------------------------------------------------------

(the “Retained Options”) of the Company granted to you under the Company’s 1999
Equity Incentive Plan, of which (i) options to purchase 104,000 shares were
already fully vested prior to the Retirement Date, (ii) options to purchase
20,000 shares of common stock, that would have vested on August 9, 2008, will
instead become fully vested on the Retirement Date and (iii) options to purchase
13,667 shares of common stock, that would have vested on October 1, 2008, will
instead become fully vested on the Retirement Date. The Retained Options are
fully exercisable in accordance with the terms of the Plan and your option award
certificates, except that you will also have the right to exercise any or all of
the Retained Options before and through March 16, 2009. On the Retirement Date,
you will forfeit your other unvested options to purchase 147,333 shares of
common stock of the Company. On the Retirement Date you will be entitled to also
receive fully vested the 6,000 shares of restricted stock granted to you under
the Plan that would have otherwise vested on October 1, 2008, and such shares
are no longer subject to any forfeiture or other time-based limitation under the
Plan or your restricted stock award agreement. On the Retirement Date, you will
forfeit the remaining unvested 36,000 shares of Restricted Stock of the Company
granted to you under the Plan.

(e) You may retain possession and free and clear ownership of the Company laptop
computer and all associated peripherals (e.g., carrying case) that you have been
most recently using in your Company work. You shall return your laptop and
peripherals no later than the third business day following the Retirement Date
and the Company shall have the right to remove all Company-related files from
such laptop and peripherals and will deliver the laptop and peripherals to you
within ten (10) days after the Retirement Date.

4. Benefit Plans. Except to the extent inconsistent with the terms of this
Agreement (which govern in such case), your benefits and rights under all
employee benefit plans and arrangements with Charlotte Russe will otherwise be
governed by the terms and conditions of such other plans, including the
Company’s stock option and restricted stock plans and arrangements.

5. Withholdings. The Company may withhold. from any payments under this
agreement all taxes that the Company reasonably determines to be required to be
withheld pursuant to law, regulation or ruling.

6. Releases. In consideration of Charlotte Russe’s commitment to the various
arrangements described in this Agreement that are beyond those to which the
Parties agree you are already entitled to receive, and except as specified in
this Section 6 of this Agreement, you otherwise hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
members, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (the “Company Releasees”)
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to your signing this Agreement. This general release
includes, but

 

3



--------------------------------------------------------------------------------

is not limited to: (1) all claims arising out of or in any way related to your
employment with the Company or the termination of that employment; (2) all
claims arising from or related to the Amended and Restated Employment Agreement
between you and the Company made and entered into as of January 4, 2008 (your
“Employment Agreement”); (3) all claims related to your compensation or benefits
from the Company, including, but not limited to, salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other ownership interests in the Company; (4) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (5) all tort claims, including, but not limited
to, claims for fraud, defamation, emotional distress, and discharge in violation
of public policy; and (6) all federal, state, and local statutory claims,
including, but not limited to, claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, and the California Fair Employment and Housing Act (as amended). The
Parties further acknowledge that each has been advised by this writing that its/
his waivers and releases do not apply to any rights or claims that may arise
after the execution date of this Agreement. In granting the releases herein, the
Parties hereby acknowledge that each has read and understand Section 1542 of the
California Civil Code: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” The Parties hereby each
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to the Parties’
mutual releases of claims hereby.

Nevertheless, none of the waivers and releases anywhere in this Agreement shall
waive, release, or limit in any way: a) your rights that are not subject to
waiver by private agreement and/or are created and/or maintained in this
Agreement; b) any claims arising under either state unemployment insurance
(which the Company agrees this Agreement does not limit any right you may
otherwise later have to such) or workers’ compensation laws; c) your rights, if
any, to indemnification, duty to defend, and to be held harmless by the Company
(with respect to all of your prior, existing and continuing capacities with, and
efforts for, the Company) pursuant to all applicable: existing agreements or
contracts in any written form, Company insurance policies, statutes, common law,
corporate bylaws, articles of incorporation; d) your legally-vested rights
accrued as of the Retirement Date through your employment, officership and/or
Board membership under any Company or Company-sponsored agreement (e.g., the
Company’s current standard Indemnification Agreement covering its senior
executives), benefit or benefit plan and/or pursuant to any Company insurance
policies (e.g., 401(k), various forms of insurance, stock option and/or stock
grant plans and/or agreements); e) except as set forth in Section 11 below, your
rights as a current and future Company shareholder and stock option holder; f)
your rights to enforce the terms of this Agreement; and g) your rights regarding
the Company’s or the Company’s Releasees’ acts or omissions that occur after the
Effective Date.

 

4



--------------------------------------------------------------------------------

7. Representation Concerning Filing of Legal Actions; No Knowledge of Claims.
Each Party represents that, as of the date of this Agreement, he/it has not
knowingly filed any lawsuits, charges, complaints, petitions, administrative
claims or any other formal accusatory pleadings against the other Party or any
of their associated Releasees in any court or with any governmental agency or
other decision-making authority. Further, the Company hereby represents and
warrants it is are unaware of any claims that it may have against you or of any
reasonable basis for any such claim. Similarly, the Company is not aware of any
claim or any assertion of any basis for any claim that any third party may have
against you.

8. Confidentiality.

(a) You previously executed and agreed to abide by the legally enforceable
provisions of the Trade Secret and Confidentiality Agreement (the
“Confidentiality Agreement”) attached as Exhibit A to your Employment Agreement.
You acknowledge that you will continue to be bound by sections 2, 3, 4, 6, and 7
of the Confidentiality Agreement to the extent not modified in this Agreement
which is controlling. You covenant and agree that you will not disclose to any
person or entity, or use or otherwise exploit for your benefit or the benefit of
another person or entity, any confidential information that was disclosed to you
or came within your knowledge while an employee of the Company that continues to
be confidential, including but not limited to such confidential information of
the Company and/or its clients, and you shall keep and hold all such
confidential information completely secret and confidential.

(b) Nothing in this Agreement shall limit any rights or remedies of any Party
under the California Uniform Trade Secrets Act (California Civil Code § 3426 et
seq.) or otherwise available under law (e.g., California Bus. & Prof. Code Sec.
16600 and 17200).

9. Section 409A. This Agreement shall be interpreted to ensure that the payments
made to you are exempt from, or comply with, Section 409A of the Internal
Revenue Code (“409A”); provided, however, that nothing in this Agreement shall
be interpreted or construed to transfer any liability for any tax (including a
tax or penalty due as a result of a failure to comply with 409A) from you to the
Company or to any other individual or entity.

(a) It is intended that the amounts payable under paragraphs 2(a)(wages, equity
awards, and expenses), 3(a) (bonus), (b) (professionals’ fees), (d) (retained
options), and (e) (company laptop) are exempt from 409A pursuant to the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations or otherwise.

(b) With respect to amounts payable under paragraph 2(b) (severance):

(i) such amounts are payable solely upon a “separation from service” within the
meaning of Code Section 409A(a)(2)(A)(i); and

 

5



--------------------------------------------------------------------------------

(ii) such amounts are subject to delay pursuant to Code
Section 409A(a)(2)(B)(i).

(c) With respect to amounts payable under paragraph 3(c) (retiree medical), to
the extent such benefits are taxable:

(i) the only reimbursements of medical expenses or other medical benefits that
shall be paid during the first six months following the Retirement Date are
reimbursements that meet the following requirements: (A) the expenses are
incurred and paid by you (or incurred by you and paid by the Company directly to
the service provider on your behalf); (B) the expenses would be allowable as a
deduction to you under Section 213 of the Code (disregarding the requirement
that the deduction under that section apply only to expenses that exceed 7.5% of
adjusted gross income); and (C) the expenses are not reimbursed from a source
other than the Company.

(ii) Any benefit that is prevented from being paid by clause (i) above shall
instead be paid on the first business day following the six-month anniversary of
the Retirement Date.

(iii) In addition, beginning on the first business day following the six-month
anniversary of the Retirement Date, retiree medical benefits shall be provided
pursuant to paragraph 3(c) subject to the following requirements: (1) all
benefits shall be provided pursuant to a written plan or program that provides
an objectively determinable nondiscretionary description of the reimbursements
or in-kind benefits provided; (2) all reimbursements shall be paid no later than
the end of the calendar year following the year in which the expense was
incurred; (3) the amount of in-kind benefit or reimbursable expense incurred in
one year shall not affect the amount of benefit or reimbursement available in
another year (except to the extent that medical expense reimbursements are
subject to annual, lifetime, or similar limits under the terms of the applicable
plan).

10. Nonsolicitation. You covenant and agree that for a period of one year
(1) year following the Retirement Date, you will not, directly or knowingly
indirectly, either for yourself or for any other person, firm, corporation or
legal entity, solicit any individual who, during the term of your employment,
was or is an employee of the Company or any affiliate thereof, to leave the
employment of the Company or any such affiliate.

11. No Acquisitions, Beneficial Ownership, Mergers or Other Business
Combination. In consideration of Charlotte Russe’s commitment to the various
arrangements described in this Agreement, you agree that for a period of one
year after the Retirement Date, you will not, without the prior written consent
of the Company, directly or knowingly indirectly: (i) acquire (other than

 

6



--------------------------------------------------------------------------------

through the exercise of your Company stock options), or offer to acquire, by
purchase or otherwise, beneficial ownership (as defined under Section 13D of the
Securities Exchange Act of 1934) of any equity securities of the Company,
(ii) acquire (other than through the exercise of your Company stock options), or
offer to acquire, beneficial ownership of any options or other rights to acquire
any equity securities of the Company (whether or not exercisable only after the
passage of time or the occurrence of an event), (iii) initiate, or actively
support, other than related to your potential voting of your Company shares for
such, an offer to enter into any merger, business combination, sale of all or
substantially all assets, or similar transaction involving the Company or any
acquisition of voting control of the Company, (iv) make, or in any way
participate in the making of, any “solicitation” of “proxies” (as such terms are
used in the rules of the Securities and Exchange Commission) to vote, or seek to
advise or influence any person or entity with respect to the voting of, any
securities of the Company, (v) directly or indirectly attempt to cause the
formation of, any group (as defined under Section 13D of the Securities Exchange
Act of 1934) which seeks to do any of the foregoing, (vi) propose, or publicly
announce or otherwise disclose any request for permission or any consent in
respect of any of the foregoing (other than through the exercise of your Company
stock options), or (vii) in any way to affirmatively and specifically advise,
assist or encourage any other person to do any of the foregoing. Nothing in this
Agreement will prevent or prohibit for instance the acquisition, receipt or
exchange by you of the direct and/or beneficial ownership of any equity
securities of the Company from the Company or pursuant to existing contracts to
which the Company is a party.

12. Additional Covenants.

(a) Cooperation. You covenant and agree to reasonably (e.g., for reasonable
payment for your time and reimbursement of your costs incurred for) cooperate
with and make yourself reasonably available to Charlotte Russe or its General
Counsel, as Charlotte Russe may reasonably request, to assist it in any Company
matter involving your past Company knowledge, including but not limited to,
providing information, giving truthful testimony in any litigation or potential
litigation over which you may have knowledge, information or expertise, and
signing routine documents for administrative purposes.

(b) Return of Company Property. You covenant and agree that you will promptly
return any and all property of the Company (except as specified in this
Agreement or otherwise allowed by applicable law), including but not limited to
all such records, files, notes, memoranda, reports, work product and similar
items and any manuals, drawings, sketches, plans, tape recordings, computer
programs, computers, disks cassettes and other physical representations of such,
whether or not constituting confidential information, and you have a continuing
obligation to return to the Company any of the same that you discover over time
and return of such then will not be in breach of this provision. You shall not
retain any copies of any such information returned to the Company. The Company
will reasonably cooperate to return to you your personal property which the
Company represents it has not disturbed and will not disturb.

 

7



--------------------------------------------------------------------------------

(c) Nondisparagement. You covenant and agree that you will not directly make any
statements, written or oral (or intentionally encourage others to make any such
statements) that materially, wrongfully: defame, disparage or in any way
criticize the personal and/or business reputations, practices or conduct of the
Company, its employees, officers and directors. The Company agrees that it will
not make any critical or disparaging statements about you. This
non-disparagement provision shall not apply to any truthful statements, or any
statements that are reasonably believed by the maker to be true, that are made
(1) in response to a subpoena or other legal process, (2) to a governmental or
regulatory entity (e.g., any SEC filings), (3) in any legal, arbitral, or
mediation proceeding, or (4) as otherwise required by law.

(d) References. If any Company employee or management team member (including
Board members) receives an inquiry from any third party, the recipient of such
contact shall inform the inquiring party, except as otherwise authorized by you
in writing or as required by law, that the Company’s policy permits him or her
to disclose only the following information about you: (a) the facts and dates of
your executive employment and director relationships; (b) your compensation
levels as of the Retirement Date; (c) that you resigned from the Board and
retired from the Company, and (d) that you are eligible for re-hire.

13. No Admission of Liability. By entering into this Agreement, the Parties do
not admit and specifically deny, any liability or wrongdoing as to each other,
and it is expressly understood and agreed that this Agreement is being entered
into solely for the purposes of avoiding and amicably resolving all disputes and
potential claims between the Parties.

14. Reemployment or Reinstatement. You agree that the Company has no obligation,
contractual or otherwise, to rehire, reemploy or recall you in the future.

15. Entire Agreement and Severability. The Parties each agree that this
Agreement may not be modified, altered or changed except by a written agreement
signed by the Parties. Except as provided otherwise in this Agreement, the
Parties acknowledge that this expressly constitutes the entire agreement on the
matters addressed herein and except as set forth/ referenced herein, otherwise
supersedes all prior agreements or understandings between the Parties with
respect thereto, including without limitation the Employment Agreement. If the
application of any provision of this Agreement, or any section, subsection,
subdivision, sentence, clause, phrase, word or portion of this Agreement is held
to be invalid or unenforceable, the remaining provisions shall remain in full
force and effect.

 

8



--------------------------------------------------------------------------------

16. Remedies. The Parties each acknowledge that damages at law would be an
inadequate remedy for material breaches of Paragraphs 8, 10 and 12(c) and agree
in the event of any such material breach that the injured Party may obtain
temporary and permanent injunctive relief restraining the breaching Party from
such material breach, and, to the extent permissible under the applicable
statutes and rules of procedure, a temporary injunction may be granted
immediately upon the commencement of any such suit. Nothing contained herein
shall be construed as prohibiting either Party from pursuing any other remedies
available at law or equity for such material breach or threatened material
breach.

17. Choice of Law and Jurisdiction. The governing law of this Agreement shall be
the substantive and procedural law of the State of California, without regard to
conflict of law principles, and the venue of any litigation commenced hereunder
shall be San Diego, California. The Parties hereby submit to the jurisdiction of
such California and federal courts with jurisdiction over that venue.

18. Notices. Notices given under this Agreement may be given by registered or
certified mail, return receipt requested, or by personal delivery. In your case,
mailed notices shall be addressed to you at the home address that you have then
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its General Counsel. A mailed
notice by either Party shall be deemed received three (3) business days after
postmarked and mailed.

19. Counterparts; Exchange. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and shall constitute an
effective and binding agreement on the part of the undersigned Parties, but all
of which shall constitute one and the same instrument. This Agreement may be
exchanged by hand, mail, email, or facsimile/PDF, and such shall be treated as
fully enforceable upon the Agreement’s Effective Date if promptly exchanged then
or thereafter.

20. No Assignment. This Assignment may not be assigned or encumbered in any way
by any Party, except the Company may assign this Agreement to any bona fide
successor (whether by merger, consolidation, or purchase of the Company’s stock)
to all or a controlling interest in the Company’s business, in which case this
Agreement shall be binding upon and inure to the benefit of such successors and
assigns.

21. Authority. Each signatory expressly represents and warrants that he and/or
she has the full authority and capacity to sign this Agreement on in your case,
your behalf and in the case of the Company, the Company’s behalf.

22. Acknowledgment. Each Party acknowledges having carefully read this Agreement
and understanding all of its terms including the full and final release of
claims set forth above. Each Party further acknowledges having had adequate time
to consider

 

9



--------------------------------------------------------------------------------

the terms of this Agreement and knowingly and voluntarily entered into it; that
each Party has not relied upon any representation or statement, written or oral,
not either set forth or referenced in this Agreement; that the only
consideration for signing this Agreement is as set forth herein; that at least
some of the consideration received for executing this Agreement is greater than
that to which each Party may otherwise be entitled; and that this document gives
each Party the opportunity and advises each Party to consult with legal counsel
of each Party’s choosing and to have this Agreement reviewed by such counsel and
tax advisor prior to signing it (and each Party acknowledges having done so or
voluntarily choosing not to). You also acknowledge that you have seven days
after signing this Agreement to revoke it in writing. Accordingly, no payments
required under this Agreement shall be made until the seven (7) days following
your execution of this Agreement has expired and you have not revoked this
Agreement during that period. You acknowledge that revocation of this Agreement
does not reinstate you as Chief Executive Officer of the Company. You further
acknowledge that the revocation of this Agreement does not reinstate you as a
member of the Board of Directors of the Company.

Each Party indicates that Party’s acceptance of the terms of this Agreement by
signing that Party’s representative’s name in the space provided below.

ACCEPTED AND AGREED:

 

On behalf of Charlotte Russe Holding, Inc.

/s/    Jennifer Salopek

By:   Jennifer Salopek Title:   Chairman of the Board Dated: July 20, 2008

 

/s/    Mark A. Hoffman

Mark A. Hoffman

Dated: July 21, 2008

 

10